Citation Nr: 0017074	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right elbow disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service for in excess of 20 years, but 
the only period of service that has been certified extended 
from August 1974 to August 1975.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California (RO), which 
increased the evaluation assigned limitation of extension of 
the veteran's right elbow from 0 to 10 percent.


REMAND

The veteran asserts that the 10 percent evaluation currently 
assigned his right elbow disability should be increased to 
reflect more accurately the severity of his symptomatology.  
He alleges that the 10 percent evaluation contemplates 
limitation of motion of his right elbow, but not associated 
pain.  He also alleges that because of the pain, he has only 
20 percent use of his right arm.  He requests the Board to 
consider DeLuca v. Brown, 8 Vet. App. 202 (1995) in deciding 
his claim.  

A review of the record reveals that additional evidentiary 
development is needed before the Board can decide the 
veteran's claim.  During a hearing held before the 
undersigned Board Member in November 1999, the veteran 
indicated that he had been seeing Michael L. Slutzker, M.D., 
for right elbow treatment, including cortisone shots.  
Records of this treatment are currently in the claims file.  
However, in one of these records, specifically, an orthopedic 
surgery consultation report dated June 1999, Dr. Slutzker 
refers to May 1999 x-rays that are not of record.  Inasmuch 
as the x-rays are not included in Dr. Slutzker's records, and 
there is no evidence that Dr. Slutzker ordered the x-rays to 
be taken, the Board is unclear whether there are pertinent 
medical records missing from the claims file, perhaps from a 
referring physician, that need to be obtained.  Moreover, 
during the November 1999 hearing, the veteran also indicated 
that he had had physical therapy on his arm four or five 
times "over the years."  Records of this therapy are not in 
the claims file.  The Board cannot make a determination in 
this case without knowing the current level of impairment 
caused by the veteran's right elbow disability.  Therefore, 
the RO should endeavor to secure all outstanding, pertinent 
records of the alleged right elbow treatment.

In addition, the veteran has not undergone a VA examination 
since he submitted statements indicating that his right elbow 
disability has deteriorated significantly and is hindering 
his ability to work.  These statements coupled with private 
medical records disclosing a recent need for cortisone 
injections lead the Board to believe that a more recent VA 
examination is needed to evaluate the current level of 
impairment caused by the veteran's right elbow disability.  
Moreover, in November 1998, when the veteran underwent his 
last VA examination, the examiner noted that the veteran had 
pain on flexion, extension, supination, and pronation.  
However, the examination report does not adequately portray 
the functional loss caused by this pain.  In light of the 
veteran's assertion, noted above, that an increased 
evaluation is warranted under DeLuca, 8 Vet.App. at 202, the 
Board believes that, on reexamination, the examiner should 
indicate with specificity the effects of any pain shown to be 
caused by the veteran's right elbow disability.  

Finally, the veteran's statements regarding his inability to 
work raise the question of whether an extraschedular 
evaluation is warranted in this case.  That question should 
be addressed by the RO when readjudicating the claim.

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
the names and addresses of all medical 
providers who have treated his right 
elbow disability.  After obtaining any 
necessary authorization, the RO should 
secure and associate with the claims file 
all pertinent medical records not 
previously obtained.

2.  The RO should afford the veteran a VA 
examination for the purpose of 
determining the nature and severity of 
his service-connected right elbow 
disability.  Prior to the examination, 
the RO should furnish the examiner with 
the veteran's claims file, and a copy of 
this REMAND, for review.  Following a 
thorough evaluation, during which all 
indicated studies and tests are 
conducted, the examiner should: list all 
objective findings related to the 
veteran's right elbow disability; 
indicate the level of impairment caused 
by that disability in terms of the 
nomenclature of the rating schedule; 
opine whether the disability, alone, 
renders the veteran unemployable; and 
specify whether the veteran has 
functional loss or weakness of the right 
elbow due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit his functional ability during 
flare-ups or with repeated use of the 
affected joint(s) over a period of time.  
The examiner should include detailed 
rationale for all opinions expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction. If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  In 
evaluating the severity of the veteran's 
right elbow disability, the RO should 
consider all applicable diagnostic codes 
and 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In addition, the RO 
should determine whether a referral for 
extraschedular evaluation is warranted.  
If the benefit sought is denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
records and an updated VA examination report.  The veteran is 
hereby notified that a failure to appear at the scheduled 
examination might result in a denial of his claim.  By this 
REMAND, the Board intimates no opinion, favorable or 
unfavorable, as to the merits of the claim.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act until further notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




